COURT OF APPEALS OF VIRGINIA


              Present: Judges Alston, Chafin and Senior Judge Haley
UNPUBLISHED



              SUSAN E. QUILLEN
                                                                                 MEMORANDUM OPINION*
              v.     Record No. 1673-15-3                                            PER CURIAM
                                                                                     APRIL 12, 2016
              COMMONWEALTH OF VIRGINIA/DEPARTMENT
               OF BEHAVIORAL HEALTH
               AND DEVELOPMENTAL SERVICES


                                     FROM THE CIRCUIT COURT OF SMYTH COUNTY
                                                C. Randall Lowe, Judge

                               (William L. Cregger, on briefs), for appellant.

                               (Mark R. Herring, Attorney General; Rhodes B. Ritenour, Deputy
                               Attorney General; Ronald N. Regnery, Senior Assistant Attorney
                               General; Nicholas F. Simopoulos, Assistant Attorney General;
                               Katherine M. DeCoster, Assistant Attorney General, on brief), for
                               appellee.


                     Susan E. Quillen (Quillen) appeals the September 21, 2015 decision by the circuit court

              affirming a hearing officer’s decision upholding the termination of her employment for falsifying

              her employment history and academic background on her employment application. On appeal to

              this Court, Quillen contends the circuit court erred “when i[t] failed to find that appellee’s failure

              to comply with” Code § 2.2-3800(C)(7) was contrary to law and by “finding that Quillen did not

              have the right to correct records in her personnel file.” For the reasons that follow, we

              summarily affirm the decision of the circuit court. Rule 5A:27.

                     Quillen, as the appellant in this matter, has the burden of showing that reversible error

              occurred below. See Lutes v. Alexander, 14 Va. App. 1075, 1077, 421 S.E.2d 857, 859 (1992).


                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
Under the settled law of this Commonwealth, an appellate court does not “search the record for

errors” or “seek out the substance of all contentions made during the progress of a trial” or a

grievance proceeding. Law v. Commonwealth, 171 Va. 449, 455, 199 S.E. 516, 519 (1938); see

also Buchanan v. Buchanan, 14 Va. App. 53, 56, 415 S.E.2d 237, 239 (1992). Rule 5A:25

requires Quillen to file an appendix that “should generally contain everything relevant to the”

assignments of error. Reid v. Commonwealth, 57 Va. App. 42, 49, 698 S.E.2d 269, 272 (2010).

“The appendix serves this Court to evaluate the merits of [the] appellant’s assigned error.” Id.

       Rule 5A:25(c) provides, in pertinent part, that “[a]n appendix shall include:” “the basic

initial pleading;” “the judgment appealed from, and any memorandum or opinion relating

thereto;” “any testimony and other incidents of the case germane to the assignments of error;”

“the title . . . of each paper contained in the appendix, and its filing date;” and “exhibits

necessary for an understanding of the case . . . .” Furthermore, “[a]s the appellant, [Quillen] had

the responsibility of providing this Court with an appropriate appendix” that met the

requirements of Rule 5A:25 and adequately addressed her assignments of error. Robinson v.

Robinson, 50 Va. App. 189, 197, 648 S.E.2d 314, 317 ( 2007).

       The appendix that Quillen filed in this Court fails to include several significant

documents that are necessary for addressing her assignments of error – and also includes items

not part of the circuit court record. Quillen failed to include her initial pleading in the case. She

also failed to include the hearing officer’s decisions or the circuit court order from which she

appeals. Quillen did not include a transcript of the circuit court proceedings or a signed

statement of facts. In short, Quillen has failed to comply with Rule 5A:25 by failing to present

this Court with an adequate appendix from which to address her assignments of error on appeal.

               “The appendix is a tool vital to the function of the appellate
               process in Virginia . . . . By requiring the inclusion of all parts of
               the record germane to the issues, the Rules promote the cause of
               plenary justice.” Thrasher v. Burlage, 219 Va. 1007, 1009-10, 254
                                                 -2-
               S.E.2d 64, 66 (1979) (per curiam). Thus, the filing of an appendix
               that complies with the Rules, is “essential to an informed collegiate
               decision.” Id.

Patterson v. City of Richmond, 39 Va. App. 706, 717, 576 S.E.2d 759, 764-65 (2003).

       Under this Court’s decision in Patterson, an appendix filed pursuant to Rule 5A:25 must

include “all parts of the record germane to the issues” on appeal. Id. It is plainly unacceptable

for any litigant who appeals a judgment to file an appendix that fails to include several necessary

documents. Presenting an appendix in such a deficient manner contradicts the very purpose of

filing an appendix, which is to bring to this Court’s attention “those items necessary to evaluate

whether the trial court erred.” Reid, 57 Va. App. at 49, 698 S.E.2d at 272. Simply put, it is not

this Court’s “function to comb through the record . . . in order to ferret-out for ourselves the

validity of [appellant’s] claims.” Fitzgerald v. Bass, 6 Va. App. 38, 56 n.7, 366 S.E.2d 615, 625

n.7 (1988) (en banc).

       Accordingly, we find that appellant’s failure to comply with Rule 5A:25 by filing an

inadequate appendix is so significant that we cannot and will not consider her arguments on

appeal. See Jay v. Commonwealth, 275 Va. 510, 520, 659 S.E.2d 311, 317 (2008) (“the Court of

Appeals should . . . consider whether any failure to strictly adhere to the requirements of [the

Rules of Court] is insignificant . . .”); cf. Rules 5A:1(a) (authorizing dismissal of appeal or “such

other penalty” deemed appropriate); 5A:26 (authorizing additional dismissal remedy in

appropriate cases).

       Accordingly, we summarily affirm the circuit court’s decision. See Code § 17.1-403;

Rule 5A:27.

                                                                                           Affirmed.




                                                -3-